Title: From John Adams to Isaac Tichenor, 30 November 1798
From: Adams, John
To: Tichenor, Isaac



Sir
Philadelphia Nov 30th 1798

I received but two days ago your favor of the 29th of Oct. with that of the 28 inclosing addresses from the legislature & assembly of masons.
I thank you Sir for the very friendly & affectionate manner in which you have communicated to me these beautiful compliments.
With great respect & regard I have the honor to be Sir— / your most obedient & most humble servant

John Adams.